UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-1210


MARK L. WEINER,

                   Plaintiff - Appellant,

             v.

ROBERT TRACCI, in his official capacity as Albemarle County Commonwealth’s
Attorney,

                   Defendant - Appellee,

             and

DENISE Y. LUNSFORD; JOHN AND JANE DOES, Nos. 1-10; ALBEMARLE
COUNTY, VIRGINIA,

                   Defendants.



Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:17-cv-00046-NKM-JCH)


Submitted: August 10, 2018                                 Decided: August 23, 2018


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
C. Benjamin Cooper, Barton R. Keyes, COOPER & ELLIOTT, LLC, Columbus, Ohio, for
Appellant. Rosalie Fessier, TIMBERLAKE SMITH, Staunton, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Mark L. Weiner appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Weiner v. Tracci, No.

3:17-cv-00046-NKM-JCH (W.D. Va. Jan. 24, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3